Citation Nr: 1723708	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2014, the Veteran appeared with his representative for a Travel Board hearing before the undersigned.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

This matter was remanded by the Board in July 2014 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  The Board has re-characterized the claim as it appears on the cover page.  In making this determination, the Board notes that the Veteran has been diagnosed with numerous psychiatric disorders over the years, including PTSD and major depressive disorder, and that a grant of service connection for an acquired psychiatric disorder incorporates all such psychiatric symptomatology reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


FINDINGS OF FACT

1.  Veteran does not have PTSD.

2.  The Veteran has a psychiatric disorder that is etiologically related to service. 





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that the competent and probative evidence of record supports the grant of service connection for an acquired psychiatric disorder.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A diagnosis of PTSD (prior to August 4, 2014) must be established in accordance with 38 C.F.R. § 4.125 (a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304 (f).  

      Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personnel records (MPRs), VA and private treatment records, social security administration (SSA) disability records, VA examinations conducted in August 2010 and June 2015, and lay statements from the Veteran and other sources.

The STRs are silent for any complaints and/or treatment of any psychiatric disorders in service.  

The MPRs reflect that the Veteran's military occupational specialty (MOS) was Crane Operator.  His responsibilities included operating and maintaining equipment in performance of combat engineer missions.

The post-service VA and private treatment records reflect numerous mental health related records and diagnoses.  For instance, hospital records from January 1997 reflect the Veteran was admitted for a psychiatric stay due to suicidal ideations.  The Veteran was subsequently readmitted in February 1997.  At that time, the Veteran was diagnosed with anxiety disorder, not otherwise specified.  SSA records reflect the Veteran has been unable to perform substantially gainful employment since January 1997 due to severe impairments, including major depressive disorder.  The report of a June 1997 VA examination also reflects a diagnosis of anxiety disorder, not otherwise specified.  Private treatment records dated in November 1997 further reflect a diagnosis of depressive disorder, not otherwise specified.  Medical records also reflect a history of prescribed anti-depressant medication, such as Effexor and Celexa.  

A statement dated in August 2005 by Dr. E.B, the Veteran's private psychiatrist since 1997, reflects that the Veteran's psychiatric disorders "started . . . back in 1966-1968 when he was in military service . . . [and] his experiences [in the military] caused him to develop [symptoms]."  She further indicates that his problems were compounded by the fact he never received help, but rather "self-medicated heavily with alcohol."  She also indicates that when the Veteran stopped drinking alcohol in the 1990s, the Veteran's "symptoms intensified."  

The report of the August 2010 VA examination documents, in pertinent part, the Veteran's statements of numerous in-service incidents.  Specifically, the Veteran reported one incident where a truck carrying tar overturned in a ditch, at which time two people who were traveling in the truck were covered in the tar.  As the Veteran attempted to remove the tar from their faces, their skin peeled off into his hands.  Medics subsequently arrived on the scene and the Veteran assisted them in performing tracheotomies.  The individuals were evacuated via helicopter; however, he suspects they were dead.  The Veteran reported current symptoms of nightmares, anxiety, and depression.  The examiner diagnosed the Veteran with moderate depressive disorder, not otherwise specified.  

The report of the July 2015 VA examination documents, in pertinent part, similar statements from the Veteran regarding in-service incidents.  At that time, the examiner opined that the Veteran's psychiatric disorder was "at least as likely as not incurred in or caused by the claimed in-service . . . event." 

Several lay statements regarding service in Thailand are also of record.  In particular, a statement by the Veteran's spouse dated in April 2006 reflects that after the Veteran returned home in 1968, "he was very different."  She described the Veteran as "nervous" and "jumpy."  She also indicated that the Veteran would suffer from nightmares and "wake up shaky [and] sweaty."  She indicated that their lack of knowledge about psychiatric disorders is what prevented them from seeking appropriate treatment for the Veteran earlier.  


	Analysis

Turning first to the Veteran's contention that he has PTSD, the Board finds that the evidence as a whole shows he does not have that particular disorder.  The only record in support of the presence of PTSD is the report of an April 2010 private mental evaluation, which reflects a diagnosis of major depressive disorder and PTSD.  The Veteran was thereafter examined by VA, in June 2015, at which time the examiner explained that the Veteran did not meet the criteria for PTSD, but rather had a "subthreshold form . . . formerly diagnosed as Anxiety Disorder, not otherwise specified ...."    

The Board finds that the April 2010 private mental evaluation is less probative than the subsequent VA examination, particularly as the VA examiner's opinion is supported by the clinical treatment records on file which are pointedly silent for reference to a PTSD diagnosis, but which instead are replete with references to other psychiatric disorder.

In any event, the Board finds that service connection is warranted for the psychiatric disability that is currently afflicting the Veteran.

The evidence clearly shows the Veteran has an acquired psychiatric disorder.  At a minimum, he has a diagnosis of major depressive disorder.  

Concerning an in-service event, illness, or injury, the Veteran has reported several traumatic incidents in-service.  Inasmuch as at least one of those is consistent with his duties as a crane operator, the Board finds that the event is consistent with the places and circumstances of his service.  

Finally, the evidence of record persuasively suggests a nexus between the Veteran's acquired psychiatric disorders and military service.  Specifically, the June 2015 VA examiner opined that the Veteran's psychiatric disorder was "at least as likely as not incurred in or caused by the claimed in-service . . . event."  Moreover, statements by Dr. E.B. reflect a history of psychiatric symptoms since service, for which the Veteran heavily self-medicated.  This information is further corroborated by the statements from the Veteran's spouse who indicated the Veteran was "very different" ever since he returned from service.  She identified symptoms that are readily attributable to psychiatric disorders, including increased arousal and intrusive thoughts. 

Based on the above, the Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's acquired psychiatric disorder was incurred in or a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


